As filed with the Securities and Exchange Commission on October 26, 2007 Registration No. 333-124521 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 ON FORM S-3 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ALSIUS CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 20-2620798 (I.R.S. Employer Identification Number) 15770 Laguna Canyon Road, Suite 150 Irvine, California 92128 (949) 453-0150 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) William Worthen President and Chief Executive Officer Alsius Corporation 15770 Laguna Canyon Road, Suite 150 Irvine, California 92128 (949) 453-0150 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copy To: Ethan Feffer, Esq. Sheppard, Mullin, Richter & Hampton LLP 650 Town Center Drive, 4th Floor Costa Mesa, California 92626 (714) 513-5100 Fax: (714) 513-5130 Approximate date of commencement of proposed sale to the public:From time to time after this registration statement becomes effective until such time that all of the shares of common stock being offered hereunder have been sold. If the securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offeringo CALCULATION OF REGISTRATION FEE Title of Securities Being Registered Amount Being Registered (5) Proposed Maximum Offering Price Per Share (6) Proposed Maximum Aggregate Offering Price (6) Amount of Registration Fee Common Stock 17,698,200 (1) $5.00 $88,491,000.00 (8) Common Stock 43,716 (2) $5.49 $240,000.84 $7.37(7)(8) Units 425,000 (3) $7.50 $3,187,500.00 (9) Common Stock included in Units 425,000 (3) Warrants included in Units 850,000 (3) Common Stock 850,000 (4) $7.25 $6,162,500.00 (9) TOTAL $98,081,000.84 $7.37(7)(8)(9) (1)17,698,200 shares of common stock issuable upon exercise of outstanding warrants sold pursuant to Registration Statement on Form S-1 (No. 333-124521) for which a registration fee in the amount of $11,505.18 was previously paid. (2)43,716 shares of common stock issuable upon the exercise of outstanding warrants issued to Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services. (3)425,000 units, including 425,000 shares of common stock and 850,000 warrants underlying such units, issuable upon exercise of an outstanding unit purchase option sold pursuant to Registration Statement on Form S-1 (No. 333-124521) for which a registration fee in the amount of $375.17 was previously paid. (4)850,000 shares of common stock, underlying the 850,000 warrants included in the unit purchase option sold pursuant to Registration Statement on Form S-1 (No. 333-124521), for which a registration fee in the amount of $625.28 was previously paid. (5)Pursuant to Rule 416, there are also being registered such indeterminable additional securities as may be issued to prevent dilution resulting from stock splits, stock dividends or similar transactions as a result of the anti-dilution provisions contained in the warrants. (6)Based on exercise price pursuant to Rule 457(g)(1). (7)Securities remain registered and unsold, pursuant to Registration Statement No. 333-124521, which was initially filed by the Registrant on May 2, 2005.Pursuant to Rule 457(p), the registration fee required is offset against the filing fee associated with the unsold securities registered under Registration Statement No. 333-124521, all of which unsold securities are hereby deregistered. (8)Previously paid and based on 19,550,000 shares previously registered pursuant to Registration Statement on Form S-1 (No. 333-124521). (9)Previously paid and based on 425,000 units and 850,000 shares previously registered pursuant to Registration Statement on Form S-1 (No. 333-124521). The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, dated October, 2007 PROSPECTUS ALSIUS CORPORATION 19,016,916 Shares of Common Stock 425,000 Units 850,000 Warrants This prospectus relates to 17,698,200 shares of our common stock, par value $0.0001 per share, which are issuable upon the exercise of warrants originally issued in our initial public offering (when we were named Ithaka Acquisition Corp.) pursuant to a prospectus dated August 17, 2005 and 43,716 shares of our common stock, which are issuable upon the exercise of a warrant originally issued to Merrill Lynch Capital. In order to obtain the shares, the holders of the warrants issued in our initial public offering must pay an exercise price of $5.00 per share for the 17,698,200 shares underlying these warrants and the holders of the warrant issued to Merrill Lynch Capital must pay an exercise price of $5.49 per share for the 43,716 shares underlying this warrant. We will receive proceeds from the exercise of the warrants but not from the sale of the underlying common stock. This prospectus also relates to 425,000 units, each consisting of one share of common stock and two warrants, which are issuable upon the exercise of a unit purchase option originally issued in our initial public offering to EarlyBirdCapital, Inc., the representative of the underwriters, pursuant to a prospectus dated August 17, 2005.In order to obtain the units, the holders of the unit purchase option must pay an exercise price of $7.50 per unit for the 425,000 units underlying this option.In order to obtain the shares underlying such warrants, the holders of the warrants issued upon exercise of the unit purchase option must pay an exercise price of $7.25 per share for the 850,000 shares underlying these warrants.We will receive proceeds from the exercise of the unit purchase option and the exercise of the underlying warrants but not from the sale of the underlying common stock. Our shares of common stock and our warrants are currently traded on the NASDAQ Capital Market under the symbols ‘‘ALUS’’ and “ALUSW,” respectively. As of October 25, 2007, the closing sale price of our common stock was $ 4.27 and the closing sale price of our warrants was $ 0.60. We are located at 15770 Laguna Canyon Road, Suite 150, Irvine, California 92128. Our telephone number is (949) 453-0150. Investing in our securities involves a high degree of risk. See ‘‘Risk Factors’’ beginning on page2 of this prospectus for a discussion of information that should be considered before buying shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is, 2007 TABLE OF CONTENTS Page Prospectus Summary 1 The Offering 2 Forward-Looking Statements 3 Risk Factors 4 Use of Proceeds 16 Determination of Offering Price 16 Plan of Distribution 16 Legal Matters 16 Experts 16 Incorporation of Certain Information by Reference 17 Where You Can Find Additional Information 17 You should rely only on the information contained or incorporated by reference in this prospectus. We have not authorized anyone to provide you with different information. We are not making an offer of these securities in any jurisdiction where the offer is not permitted. Explanatory Note This Post-Effective Amendment No. 1 on Form S-3 contains an updated prospectus relating to the offering and sale of units issuable upon exercise of a unit purchase option that was previously issued to the representative of our underwriters and shares of common stock issuable upon exercise of warrants that were previously issued to public investors in connection with the registrant’s initial public offering which were (together with certain other securities of the registrant) initially registered by the registrant on the Registration Statement on Form S-1 (File No. 333-124521) declared effective by the Securities and Exchange Commission on or about August 17, 2005.This Post-Effective Amendment No. 1 on Form S-3 is being filed to convert such Registration Statement on Form S-1 into a Registration Statement on Form S-3 and in connection with the offering and sale of shares of common stock issuable upon exercise of a warrant issued to our lender.All filing fees payable in connection with the registration of these securities were previously paid in connection with the filing of the original registration statement. PROSPECTUS SUMMARY This summary highlights certain information appearing elsewhere in this prospectus. For a more complete understanding of this offering, you should read the entire prospectus carefully, including the risk factors and the financial statements and other information incorporated by reference from our other filings with the Securities and Exchange Commission (“SEC”). Unless otherwise stated in this prospectus, references to ‘‘registrant,’’ ‘‘we,’’ ‘‘us’’ or ‘‘our company’’ refer to Alsius Corporation. An investment in our shares of common stock involves risks. Therefore carefully consider the information provided under the heading ‘‘Risk Factors’’ beginning on page 3. We were formed as a blank check company, named Ithaka Acquisition Corp., to effect a business combination with an unidentified operating business in the healthcare industry. On August 23, 2005, we consummated our initial public offering (“IPO”) of 8,500,000 units. On September 20, 2005, we closed on an additional 349,100 units that were subject to the underwriters’ over-allotment option. Each unit consists of one share of our common stock and two warrants. Each warrant entitles the holder to purchase from us one share of our common stock at an exercise price of $5.00 per share. The units were sold at an offering price of $6.00 per unit, generating total gross proceeds of $53,094,600. In the IPO, we also sold to EarlyBirdCapital, Inc., the representative of the underwriters, for $100, as additional compensation, an option to purchase up to a total of 425,000 units at $7.50 per unit. The units issuable upon exercise of this option are identical to those offered in the IPO except that the warrants included in the option have an exercise price of $7.25. On October 2, 2006, we entered into an agreement and plan of merger, as amended and restated as of May 1, 2007, for the acquisition of all of the outstanding capital stock of Alsius Corporation, a California corporation, which is referred to herein as Alsius. Alsius is a commercial-stage medical device company that develops, manufactures and sells proprietary, innovative products to precisely control patient temperature in hospital critical care settings. Alsius markets a comprehensive suite of catheter-based intravascular temperature management products that, based on management’s experience and knowledge of the industry and discussions with physicians, address an unmet clinical need for effective, accurate, easy-to-use and cost-effective control of body temperature in critical care patients. On June 21, 2007, our stockholders voted to approve the agreement and plan of merger, and Ithaka Sub Acquisition Corp., a California corporation and our wholly owned subsidiary, consummated a merger with Alsius.Effective upon closing of the merger, the we changed our name to Alsius Corporation and Alsius changed its name to Alsius Medical Corporation and became our wholly owned subsidiary. See our definitive proxy statement (Commission File No. 000-51632) dated June 8, 2007 (“June 2007 Proxy Statement”) for a description of the material terms of the merger. In connection with the merger, Merrill Lynch Capital, a division of Merrill Lynch Financial Services, as lender under Alsius’s senior secured credit facility, was granted a warrant to purchase 43,716 shares of our common stock at an exercise price of $5.49 per share. A summary of our business and operations, and the business and operations of Alsius, is included in our June 2007 Proxy Statement. -1- THE OFFERING Securities Offered: 17,698,200 shares of common stock, underlying warrants with an exercise price of $5.00 per share. The warrants expire on August 16, 2009. 43,716 shares of common stock, underlying a warrant with an exercise price of $5.49 per share. The warrant expires on June 21, 2017. 450,000 units, including 425,000 shares of common stock and 850,000 warrants, underlying a unit purchase option with an exercise price of $7.50 per unit.The unit purchase option expires on August 16, 2010. 850,000 shares of common stock, underlying the unit purchase option warrants with an exercise price of $7.25 per share.The warrants expire on August 16, 2009. Number outstanding before this offering: 18,253,500 shares. This figure does not include 2,814,850 shares issuable pursuant to options (both vested and unvested) granted under Alsius’s equity incentive plan to employees, consultants and non-employee board members. Number to be outstanding after this offering: 37,270,416 shares, assuming exercise of the unit purchase option and all of the warrants. This figure does not include 2,814,850 shares issuable pursuant to options (both vested and unvested) granted under Alsius’s equity incentive plan to employees, consultants and non-employee board members. NASDAQ Capital Market symbol for our common stock: ALUS NASDAQ Capital Market symbol for our warrants: ALUSW Offering proceeds: Assuming the exercise of the unit purchase option and all the warrants for cash, we will receive gross proceeds of $98,081,000.84. If the unit purchase option and warrants are exercised, we intend to use the proceeds for working capital, operating expenses and other general corporate purposes.
